uniform issue list internal_revenue_service employee_plans technical_advice_memorandum for manager ep examinations programs review t ep ra taxpayer's name taxpayer's address taxpayer's identification_number date of conference years involved issue sec_1 whether technical_advice_memorandum should be revoked whether relief under sec_7805 of the internal_revenue_code code should be granted to the taxpayer’ facts taxpayer is a calendar_year taxpayer and contributes to defined benefit pension plans and welfare programs pursuant to collective bargaining agreements with unions generally monthly contributions are based on hours worked in the prior month for deducted under code sec_404 contributions for the current_year contributions of amounts based on hours worked during if plus amounts based on hours worked during the period from january to august hi these contributions were made by september the taxpayer has continued through the present extending the due_date for its return and deducting for contributions made from september of the prior year to september of the current_year no accounting_method change was sought the taxpayer’s due_date including extensions for filing its return the taxpayer taxpayer's corporate predecessor received technical_advice_memorandum in date tam’ the facts in the tam indicate that contributions were based on the hours worked by plan participants the tam incorrectly concluded that amounts contributed to union negotiated defined benefit plans during but prior to the ax return had to be filed could be considered to be on date with extensions that th account of the tax_year and thus deductible in accordance with code sec_404 a io the bb years taxpayer was audited in field_service_advice tl-n-8313-97 wli fsa issued on date addressed whether the service was precluded from pursuing a case relating to certain tax years based on a theory contrary to the tam previously issued to the same taxpayer on the same issue the fsa noted that the factors in section of revproc_98_5 r b the predecessor of section dollar_figure of revproc_2005_5 discussed below were satisfied and that accordingly the tam should continue to be applicable to the taxpayer unless and until specifically revoked or modified in accordance with established procedures however the fsa also stated that the taxpayer would not be justified in continued reliance on the tam given the recent tax_court decisions in lucky stores and american stores discussed below the fsa concluded that the service is not legally precluded from disallowing the grace period deductions claimed by taxpayer based on a theory contrary to the tam previously issued to the same taxpayer on the same issue the fsa further stated that as a policy matter it would be ill advised to pursue the issue in this case since the favorable tam involved the identical issue and identical facts the tam was never revoked on date a request for technical_advice request was submitted by large and mid-size business lmsb through employee_plans examinations programs and review the request does not indicate that any_action was taken by the service in response to the fsa lmsb recommends in exhibit a of the request that the proposed revocation be effective prospectively law and rationale code sec_404 provides in general that a taxpayer shall be deemed to have made a payment on the last day of the preceding tax_year if the payment is on account of emphasis added such tax_year and is made not later than the time prescribed by law for filing the return for such tax_year including extensions thereof 107_tc_1 affd 153_f3d_964 cir cert_denied 523_us_1111 date held that the bare language of code sec_404 precludes an employer from deducting for its current taxable_year payments made to collectively bargained multiemployer plans that were attributable to compensation earned by plan participants after the end of that taxable_year the court focused on the procedures that employers and administrators use to determine contribution amounts eg determined by the hours or weeks of employee service rendered during the immediately preceding month and noted that each remittance was treated as the fulfillment of the employer’s required_contribution for a discrete month the court concluded that such contributions made in were not made on account of’ the employer's taxable_year as required by code sec_404 page 108_tc_178 aff'd 170_f3d_1267 cir cert_denied 528_us_875 date also addressed the issue of whether certain payments to collectively bargained multiemployer plans made after the close of the taxable_year calculated based on work performed by covered employees after the close of the taxable_year were made on account of the taxable_year very purpose of including the on account of’ requirement in a statute such as sec_404 is to ensure that grace-period deductions claimed for a particular taxable_year are in every respect subject_to maximum deduction limits in the same way that a contribution made on the last day of the taxable_year would be may deduct as on account of its fiscal taxable_year only those grace-period contributions which were attributable to services performed during its taxable_year the court concluded that the taxpayer the court stated that the sec_7805 of the code provides that the secretary may prescribe the extent to which a ruling or regulation relating to the internal revenue laws shall be applied without retroactive effect section dollar_figure of revproc_2005_5 2005_1_irb_170 rev_proc states in pertinent part that generally a tam that modifies or revokes another tam is not applied retroactively either to the taxpayer to whom or for whom the tam was originally issued or to a taxpayer whose tax_liability was involved directly in such tam if there has been no misstatement or omission of material facts the facts at the time of the transaction are not materially different from the facts on which the tam was based there has been no change in the applicable law in the case of a letter_ruling it was originally issued on a prospective or proposed transaction and the taxpayer directly involved in the tam acted in good_faith in relying on the tam and the retroactive revocation would be to the taxpayer's detriment section dollar_figure of revproc_2005_5 provides that the commissioner or the commissioner’s delegate has the discretion to prescribe the extent if any to which a technical_advice_memorandum tam will be applied without retroactive effect with respect to taxpayer the facts submitted in the request and also reflected in the tam state that monthly contributions are based on hours worked in the prior month under code sec_404 such contributions are not made on account of the employer's current taxable_year year could not be taken for contributions made in other than in january based on employee service rendered during the immediately preceding month of sec_404 the tam’s conclusion was incorrectly favorable to taxpayer for example if the current taxable_year is deductions for that despite the language at the time the tam was issued the service had all the information necessary to moreover dispose_of the issue correctly there has been no change in the applicable law -the taxpayer and its authorized representatives could reasonably expect to and in fact did rely on the tam as a declaration by the service that the taxpayer was allowed to take deductions for contributions made after the close of the taxpayer's tax_year the taxpayer's right to rely on the tam was not affected by the fsa because the fsa stated that the tam should continue to be applicable to the taxpayer until revoked or modified neither of which has occurred the taxpayer was therefore entitled to believe that its audit in was concluded in its favor we also note that the tax_court cases cited in the fsa were appealed by the taxpayers involved accordingly the taxpayer meets the criteria for relief under sec_7805 of the code page conclusion the tam is revoked the taxpayer is entitled to rely on the tam and is entitled to relief under sec_7805 of the code accordingly this technical_advice_memorandum is applied without retroactive effect commencing with the first taxable_year ending after the date of this technical_advice_memorandum the revocation of the tam will be prospective in application
